                       UNITED STATES DISTRICT COURT
                        DISRICT OF MASSACHUSETTS



                                                  Civil Action 1:17cv10906-GAO


                                  Paul F. Shedlock,
                                      Plaintiff

                                       v.
                              Kenneth Cholette et al,
                                   Defendant


                                  Order of Dismissal

O’Toole, D.J.

       In accordance with the Opinion and Order [64] dated 3/09/2020 it is hereby ORDERED

  that the above-entitled action is DISMISSED.

                                                               By the Court,

                                                                /s/ Taylor Halley
                                                                Deputy Clerk

3/9/2020
